Citation Nr: 9923065	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-17 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to September 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Milwaukee, Wisconsin, which 
denied entitlement to the benefits at issue here.  


FINDING OF FACT

The veteran has not presented a claim of entitlement to 
service connection for a psychiatric disorder to include 
PTSD, that is plausible or currently capable of 
substantiation.  


CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
entitlement to service connection for a psychiatric 
disorder to include PTSD.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals 
that in February 1980, she reported being nervous.  The 
examiner noted mild situational nervousness, and no prior 
contact with psychiatrists.  

The appellant participated in some form of psychological 
therapy in January 1987.  A diagnosis was not entered.  In 
December 1988, the appellant was seen for stress management.  
Again, a diagnosis was not entered.

In January 1990, the appellant was seen at a mental hygiene 
clinic with complaints of dysphoria, and a depressed mood.  A 
diagnosis of alcohol dependence was entered.

At her separation medical examination in April 1992, the 
veteran reported current stress ongoing since January 1992.  
It was noted that this referred to depression or excessive 
worry, and that no treatment had been sought.  An acquired 
psychiatric disorder was not diagnosed.

The veteran contends that the incident which resulted in her 
contracting herpes caused great stress for her, and that 
while she did not report the incident, which she describes as 
"date rape," she was seen for treatment of herpes; and that 
the sexually transmitted disease has affected her physically 
and mentally ever since.  In subsequent statements the 
veteran has contended more specifically that in 1982 or 1983 
she was date raped by a "boy friend," and that she 
developed the herpes virus shortly thereafter.  She further 
related being physically, verbally abused by her boyfriend, 
shop foreman, and as well as sexually abused by her former 
husband while on active duty.

The claims folder does not reveal any pertinent records from 
private physicians or caregivers following the specifically 
detailed sexual assault.  Supporting documentation of that 
assault has not been offered through civilian police reports, 
crisis intervention center reports, statements from family 
members and friends, or via contemporaneously recorded 
entries in personal diaries or journals.  A review of her 
airman's performance reports reveals steady military 
performance both before and after the alleged assault.  While 
she claims that she was sexually assaulted in 1982 or 1983, 
the record does show that she was awarded the Air Force 
Commendation Medal for meritorious service performed during 
that time frame.

On VA psychiatric examination in March 1995, it was reported 
that there was no present psychiatric illness.  There was a 
diagnosis of alcohol dependence, in remission since 1990.

The report of psychological evaluation by VA in November 1998 
reflects that the veteran was claiming service connection for 
PTSD secondary to an alleged sexual assault while in the 
military.  The veteran produced a technically invalid MMPI-2 
profile consistent with over-endorsement of psychopathology.  
The veteran was asked to repeat the test, even by taking an 
audio version of the test, but the veteran refused stating 
that she had understood the questions well the first time.  
The evaluator noted that the veteran does not qualify for 
Criterion A based on any military experiences, inasmuch as 
she had no recollection of being assaulted, no proof she was 
assaulted, and no physical evidence to suggest that she was 
assaulted.  At best, what she was able to provide was that 
her shirt was not tucked in and that she had essentially a 
black out for over a 24 hour period after consuming alcohol.  
The psychology service was unable to assign a psychiatric 
diagnosis.  It was reported that, while the veteran clearly 
has difficulties with anger, stress, and fluctuating mood, it 
is not clear based on her self-report that she has any 
diagnosable psychiatric illness.  

On VA psychiatric examination in November 1998, the veteran 
was unclear why she was undergoing a psychiatric evaluation.  
She denied depression and PTSD when asked if she had those 
diagnoses.  She stated, however, that she believed that she 
was sexually assaulted in 1983 while in the Air Force, but 
she did not remember the specific event, the perpetrator, or 
anything in the 24 hour period during which she had been 
drinking heavily.  She stated that she thought she was 
sexually abused because her clothing was disheveled when she 
awoke.  She did not find any semen or used contraceptives, or 
have any general marks at that time that made her suspicious 
of penetration.  In terms of traumatic events, she believed 
that she was sexually assaulted although she had no memory or 
proof of this.  

The examination report further reflects that the veteran had 
not had any psychiatric admissions and there had been no 
suicide attempt.  Her claims file, medical chart, and 
psychologic evaluation were reviewed.  It was noted that the 
MMPI-2 was invalid secondary to overendorsing.  VA's 
psychiatric examiner concluded that the veteran did not fit 
the criteria for PTSD, and she did not seem to have any other 
mental illness related to her service-connected herpes.  

Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Service connection for post-
traumatic stress disorder requires medical evidence 
establishing a clear diagnosis of the disorder, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  64 Fed.Reg. 32808 (1999) (to be codified 
at 38 C.F.R. § 3.304(f)).  

Regarding claimed assaults as the basis to service connect 
PTSD, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  This 
does not mean that the evidence actually proves that the 
incident occurred, but rather that the preponderance of 
evidence supports the conclusion that it occurred. M21-1 Part 
III paragraph 5.14(c).

The United States Court of Appeals for Veterans Claims 
(Court) has held that with regard to PTSD, VA regulations 
recognize that symptoms attributable to PTSD often do not 
appear in service.  Service connection for PTSD thus requires 
(1) medical evidence establishing a clear diagnosis of the 
condition, (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat 
or that the veteran was awarded a combat citation will 
be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  Where the claimed 
stressor is not related to combat, "credible supporting 
evidence" means that "the appellant's testimony, by 
itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

A person who submits a claim for any benefit under a law 
administered by the Secretary, however, has the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  As noted by the Court, the threshold as to whether 
a claim is well grounded is rather low.  Still, more than a 
mere allegation is required.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. App. 137, 
144; and a nexus between the inservice injury or disease and 
the current disability, see Lathan v. Brown, 7 Vet. App. 359, 
365 (1995) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Caluza v. Brown, 7 Vet. 
App. 498, 506; Layno, 6 Vet. App. at 469.  The truthfulness 
of evidence, for the purposes of determining whether the 
veteran's claim of entitlement to service connection is well 
grounded, will be presumed as required by Robinette v. Brown, 
8 Vet. App. 69, 77 (1995), and King v. Brown, 5 Vet. App. 19, 
21 (1993).

In this case, the veteran did not serve in combat.  As 
such, a diagnosis of PTSD must be supported by a 
corroborated stressor.  38 C.F.R. § 3.304(f).  Here, 
however, there is neither a diagnosis of PTSD nor 
competent evidence corroborating the claim of a 
supporting stressor.  Indeed, there is no current 
psychiatric disorder diagnosed.  A diagnosis of PTSD was 
not supportable even when VA's examiners had access to 
all the evidence of record and the focus of the 
examination was whether the veteran has PTSD.  As such, 
the veteran's claim of entitlement to service connection 
for a psychiatric disorder, to include PTSD, is not well 
grounded, and it must be denied.

In making this decision the Board notes that while the 
veteran is certainly capable of providing evidence of 
symptomatology, "the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge..."  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Causative factors 
of a disease amount to a medical question; only a physician's 
opinion would be competent evidence.  Gowen v. Derwinski, 3 
Vet. App. 286, 288 (1992).  Hence, the veteran's written 
arguments cannot equate to a diagnosis of PTSD or any other 
psychiatric disability.  

The Board agrees with the conclusion by the RO that the claim 
must be denied as not well grounded.  As the foregoing 
explains the need for competent evidence of a current 
disability which is linked by competent evidence to service, 
the Board views its discussion above sufficient to inform the 
veteran of the elements necessary to complete her application 
for service connection for psychiatric disability to include 
PTSD.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

It is noteworthy, as argued in the veteran's behalf, that in 
recent years VA revised the criteria for diagnosing and 
evaluating mental disorders.  The revisions became effective 
November 7, 1996.  38 C.F.R. § 4.130 (1998).  On and after 
that date, all diagnoses of mental disorders for VA purposes 
must conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. 
§ 4.125 (1998).  Although DSM-IV changes the requirements for 
establishing the sufficiency of a stressor for purposes of 
diagnosing PTSD, it bears emphasis that there must also be 
evidence establishing the occurrence of the stressor or 
stressors alleged by the veteran.  Cohen, 10 Vet. App. at 
142.  Here, the Board's rejection of the veteran's claim for 
service connection for PTSD is expressly based on a finding 
that there is no diagnosis of PTSD, as well as no credible 
evidence supporting the claim of sexual assault(s), which may 
be the basis for a supportable claim.  The adoption by VA of 
DSM-IV is, therefore, immaterial to a resolution of this 
aspect of the veteran's appeal.  

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim does not meet the 
threshold of being a well-grounded claim, a weighing of the 
merits of the claim is not warranted and the reasonable doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder to include PTSD 
is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

